Citation Nr: 9931959	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center,
Wichita, Kansas


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1979 to June 
1995.  By rating action dated in August 1995, the Department 
of Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, denied entitlement to service connection for 
residuals of surgery for Poland's syndrome, heart disease 
with hypertension and hepatitis.  The veteran appealed from 
that decision.  Service connection was later established for 
hepatitis.  The case was initially before the Board of 
Veterans' Appeals (Board) in March 1998 when service 
connection for residuals of surgery for Poland's syndrome was 
granted.  Appellate consideration of the issue of entitlement 
to service connection for heart disease with hypertension was 
deferred pending a remand to the regional office for further 
action.  In an April 1999 rating action, the regional office 
confirmed and continued the prior denial for heart disease 
with hypertension.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Heart disease with hypertension was not present during 
the veteran's period of active military service.  

2.  Heart disease with hypertension has not been medically 
demonstrated subsequent to the veteran's release from active 
duty.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for heart disease with 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for a heart disability 
with hypertension is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.  

The veteran's service medical records reflect that an 
elevated blood pressure reading was recorded in April 1984.  
A chest X-ray study dated in March 1995 reportedly reflected 
that the cardiac size was within normal limits.  When the 
veteran was examined for retirement in March 1995, a blood 
pressure reading was normal and clinical evaluation of the 
heart was also reported to be normal.  It was indicated that 
an electrocardiogram had shown a normal sinus rhythm with a 
first degree AV block.  

When the veteran was afforded a VA general medical 
examination in August 1995, his blood pressure was normal.  
His heart had a regular rate and rhythm without murmur, 
gallop or rub.  

Service department medical records reflect that, when the 
veteran was seen in March 1996, an elevated blood pressure 
reading was recorded.  

When the veteran was examined by the VA in October 1996, it 
was indicated that the heart examination was normal.  His 
blood pressure was normal.  An electrocardiogram showed sinus 
bradycardia (slow heart beat-less than 60).  He had no 
intraventricular conduction delay or blocks and his QRS 
duration was 93 milliseconds, which was normal.  The veteran 
did not have a heart block at the time of the examination.  
He had some left ventricular hypertrophy by voltage but 
otherwise had no cardiac abnormalities.  On the 
electrocardiogram report dated in October 1996, in addition 
to sinus bradycardia and left ventricular hypertrophy by 
voltage, a first degree AV block was reported.  

The veteran was afforded a special heart examination by the 
VA in August 1998.  He denied having any heart problems.  He 
had no chest pain or shortness of breath and no cardiac 
history.  He indicated that, on an intermittent basis, his 
blood pressure had been somewhat high when he was under 
stress but he was not classified as being hypertensive and 
did not receive any treatment.  He was a full-time student 
and smoked about four cigarettes a day.  He had done long-
distance running in the past and still ran about 8 miles a 
week.  He also did some weightlifting.  

On examination, his pulse rate was 58.  The neck veins were 
not engorged.  The carotids were felt bilaterally.  No bruit 
was heard.  Blood pressure readings were 110/74 in the right 
arm and 133/82 in the left arm.  Heart sounds were normal and 
no gallop or murmur was heard.  

A chest X-ray study reflected the heart size as within normal 
limits.  An electrocardiogram showed a sinus rhythm at 60 
beats per minute.  There was a first degree AV block and the 
PR interval was 239 milliseconds.  There was left ventricular 
hypertrophy by voltage.  

The examiner indicated that there was no cardiac disease 
present by the examination.  He stated that there was a vague 
history of labile hypertension.  There was left ventricular 
hypertrophy by electrocardiogram and echocardiogram which the 
examiner felt was probably due to athletic activities such as 
long-distance running and weightlifting and was not due to 
cardiac disease.  He commented that the veteran had an 
echocardiogram to verify the electrocardiogram findings of 
left ventricular hypertrophy and the study was a normal study 
except for borderline concentric hypertrophy.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the recent 
VA heart examination reflected that the veteran did not 
currently have a heart disease or hypertension.  Accordingly, 
in the absence of any current diagnosis of heart disability 
or hypertension, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim imposed by 38 U.S.C.A. § 5107.  It follows 
that favorable action in connection with his appeal is not in 
order.  The Board also views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for a heart disease with hypertension.  That is, the veteran 
must establish that those disorders either developed 
coincident with his period of military service or within one 
year following his release from active duty and that he 
currently has the disorders.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for heart disease with 
hypertension is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

